Title: To John Adams from Benjamin Franklin, 20 April 1782
From: Franklin, Benjamin
To: Adams, John



Passy, April 20th. 1782
Sir

I hope your Excellency received the Copy of our Instructions which I sent by the Courier from Versailles some Weeks since. I wrote to you on the 13th. to go by Capt. Smedly and sent a Pacquet of Correspondence with Mr. Hartley. Smedly did not leave Paris so soon as I expected; but you should have it by this time. With this I send a fresh Correspondence which I have been drawn into, viz: 1. A Letter I sent to Lord Shelburne before he was Minister. 2. His Ansr. since he was Minister by Mr Oswald. 3. A Letter from Mr Lawrens. 4. My Letter to M. de Vergennes. 5 My Ansr to Lord Shelburne. 6. My Answer to Mr Lawrens, 7th Copy of Digges’s Report. These Papers will inform you pretty well of what pass’d between me and Mr Oswald, except that in a Conversation at parting I mention’d to him, that I observed they spoke much in England of obtaining a Reconciliation with the Colonies; that this was more than a mere Peace; that the latter might possiby be obtained without the former; that the cruel Injuries wantonly done us by burning our Towns &ca. had made deep Impressions of Resentment which would long remain; that much of the Advantage to the Commerce of England from a Peace Would depend on a Reconciliation; that the Peace without a Reconciliation would probably not be durable; that after a Quarrel between Friends, nothing tended so much to conciliate, as Offers made by the Aggressor, of Reparation for Injuries done by him in his Passion. And I hinted that if England should make us a Voluntary Offer of Canada expressly for that purpose it migh have a good Effect. Mr Oswald liked much the Idea, said they were too much straiten’d for Money to make us pecuniary Reparation, but he should endeavour to persuade their doing it in this Way. He is furnish’d with a Passport to go and return by Calais, and I expect him back in ten or twelve Days. I wish you and Mr Lawrens could be here when he arrives; for I shall much want your Advice, and cannot act without your Concurrence. If the present Crisis of your Affairs prevents your coming, I hope at least Mr Lawrens will be here, and we must communicate with you by Expresses, for your Letters to me per Post are generally open’d. I shall write pr. next Post requesting Mr Jay to be here also as soon as possible.
I received your Letter advising of your Draft on me for a Quarter’s Salary, which will be duly honour’d.

With great Esteem, I have the honour to be, Sir, Your Excellency’s most obedient & most humble Sert.
B Franklin


If Mr Laurens has left Holland, please to seal his Letter with a Wafer and let it follow him.
I shall be glad to have again all the Papers of this and the former Packet; but you can keep Copies of any you may think worth the Trouble.

